Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 28, 2022 has been entered. Claims 1, 2, 6-15, and 17-20 are noted as amended. Applicant’s amendment of the claims has overcome every objection and rejection previously set forth in the Office Action mailed October 29, 2021 and all objections and rejections therein have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bradly Baugh on March 17, 2022.
The application has been amended as follows: 
On claim 1, line 15, please remove the word “generated” in between the words “the” and “response”.

On claim 5, line 3, please remove the word “generated” in between the words “the” and “response”.



On claim 12, line 3, please remove the word “generated” in between the words “the” and “response”.

On claim 14, line 4, please remove the word “residual” and replace with the word --residue-- between the words “a” and “network”.

On claim 15, line 1, please remove the word “residual” and replace with the word --residue-- between the words “the” and “network”.

On claim 15, line 3, please add the word --an-- between the words “with” and “activation” and add the word --function-- after the word “activation”.

On claim 17, line 9, please remove the word “generated” in between the words “the” and “response”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment incorporating the limitation that the visual feature representation is provided to both the teacher and learn neural networks overcomes the rejection based on the Das prior art cited in the previous office action. As noted in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/C.T.F./Examiner, Art Unit 3715                       

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715